                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION

NICHOLAS McCULLAR                                                         PLAINTIFF

V.                         CASE NO. 3:19-CV-119-DPM-BD

ALEX SAIN, et al.                                                      DEFENDANTS

                                       ORDER

      On August 16, 2019, the Court ordered service of process for Defendant Dewey at

his last-known address. (Docket entry #13) That summons, however, was returned to the

Court unexecuted on October 21, 2019. (#23)

      The Clerk is directed to re-issue a summons for Defendant Dewey. The Marshal is

directed to serve Defendant Dewey personally with the summons, a copy of the

complaint (#2), and any attachments, without requiring prepayment of fees and costs or

security. Service for Defendant Dewey should be made at his last-known address that was

provided under seal.

      IT IS SO ORDERED, this 25th day of October, 2019.



                                        _____________________________________
                                        UNITED STATES MAGISTRATE JUDGE
